Citation Nr: 0011535	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder.

3. Entitlement to service connection for a lymph node 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefits sought 
on appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for a low back disorder was previously 
denied by the RO in a final decision issued in September 
1972.

3.  The evidence added to the record since the September 1972 
RO decision denying service connection for a low back 
disorder is not wholly cumulative and, when considered in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  

4.  There is no competent medical evidence of a nexus between 
the claimed low back disorder and the veteran's period of 
active military service or some incident thereof.

5.  There is no competent medical evidence of a nexus between 
the claimed bilateral foot disorder and the veteran's period 
of active military service or some incident thereof.

6.  There is no competent medical evidence of a nexus between 
the claimed lymph node disorder and the veteran's period of 
active military service or some incident thereof.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1972 RO 
final decision, which denied service connection for a low 
back disorder, is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5107, 5108(a) (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for a bilateral foot disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 
(1999).

4.  The veteran's claim of entitlement to service connection 
for a lymph node disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disorder 

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a low back disorder.  Prior to the December 
1997 RO determination from which this appeal arose, service 
connection for a low back disorder was last denied by the RO 
in a September 1972 decision, which is final as to that claim 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994). 
Second, if the Board determines that new and material 
evidence has been produced, the case is reopened.  
Immediately upon reopening the case the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  Finally, if the claim is well-grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled.  Id.

Evidence that was of record at the time of the prior rating 
decision in September 1972 included service medical records, 
and the report of a VA examination in August 1972.   

The Board has reviewed the evidence added since September 
1972.  This evidence  includes a copy of a service medical 
record, VA and private clinical and examination reports, and 
various statements by the veteran.  The records submitted 
since September 1972 include numerous treatment records, 
including records pertaining to back treatment from the 
1970's and later.  The added records also include the report 
of a private physical examination in November 1971, 
approximately one year after service; and the report of a 
February 1999 VA orthopedic examination (a medical records 
review and opinion only) pertaining to the veteran's claimed 
low back disorder.   

The Board is of the opinion that the evidence received since 
the September 1972 rating decision is not wholly cumulative 
or redundant of evidence previously on file; and bears 
directly and substantially upon the specific matters under 
consideration.  In particular, there is new evidence in the 
form of a VA medical opinion that bears on the issue of 
etiology of a present back disorder; and clinical treatment 
records beginning approximately one year after the veteran's 
discharge from service through 1997.  This evidence is not 
wholly cumulative or redundant, and provides a more complete 
picture of the circumstances surrounding the etiology of the 
veteran's claimed low back disorder.  Elkins v. West, 12 Vet. 
App. 209, 214 (1999).  As such, the new evidence is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration the question of whether, based on 
all the evidence of record, the reopened claim for service 
connection for a low back disorder is well-grounded.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. at 218-19.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a 
pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Regulations 
provide that a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural  progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) 
(1999).  In deciding a claim based on aggravation, after 
having determined the presence of a pre-existing condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1999).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
as induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238 (1994).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  

In cases involving aggravation of a preexisting disability, 
competent evidence that the disability was aggravated by 
service is required in order to well ground the claim. See 
Epps, supra; see also Heuer and Grottveit, both supra.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  In addition, as with all 
claims for service connection, the nexus requirement also 
applies.  That is, in cases of claimed inservice aggravation, 
there must be competent evidence of a nexus between a current 
disorder and the inservice aggravation of that disorder.  
Gonzales v. West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) 
(citing Caluza, supra).

Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.  The Board 
observes that for purposes of determining whether a claim is 
well grounded, the veteran's evidentiary assertions must 
ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A review of the veteran's service medical records reveals 
that at the time of the veteran's pre-induction medical 
examination in September 1968, he reported that he had 
injured his back playing basketball, had recurrent back pain, 
and had worn a brace.  On clinical evaluation of the spine, 
the examiner noted scoliosis.  On two occasions in July 1969, 
the veteran reported complaints of low back pain, which he 
reported was due to his back injury four years before.  
During the first visit, physical examination was essentially 
negative and the back showed a full range of motion.  During 
the second visit, he complained of having a stiff back.  The 
impression during the second visit was that he had a slight 
muscle spasm.  He was seen again in June 1970 for an aching 
in the low back.  The report noted a normal back examination, 
and the impression was mild lumbar strain.  There is no 
further record of complaints or treatment for a back 
complaint, and the November 1970 separation examination 
report contains a normal evaluation for the spine and other 
musculoskeletal system.   

After service, the record contains private and VA clinical 
records from November 1971, showing treatment for various 
conditions and complaints.  A November 1971 report of a 
private physical examination shows that the veteran's chief 
complaint did not involve his back, but he indicated that he 
occasionally had lower backaches.  On examination of the back 
and spine, the examiner noted that there were no gross 
deformities.  The report did not note any other findings 
referable to the back.  

An August 1972 VA examination report noted normal ranges of 
motion examination of the back with no restriction of motion.  
The report contains remarks of low back pain, lumbosacral 
strain; and contains a diagnosis of low back strain (lumbo-
sacral).   

The report of a March 1977 private examination showing no 
complaints with respect to the back.  On examination of the 
back and spine, the report noted that there were no gross 
deformities.  The report does not include an impression 
referable to the back.  
 
During a February 1985 VA examination, the veteran reported a 
history of intermittent chronic low back pain since Vietnam 
service.  An associated X-ray report of examination of the 
lumbosacral spine contains an impression of vertebral 
deformities, L4 and L5, otherwise normal examination. 

Various private medical records reflecting treatment from 
November 1971 to June 1997 include reports in November 1996 
showing the veteran injured his back while lifting during 
work, with progressive low back pain afterwards.  The veteran 
reported a negative history of prior back injury.  The 
initial impression was acute lumbar strain.  The symptoms 
persisted into December 1996, when he was assessed with 
lumbar sprain, with no evidence of neurologic involvement.  
In March 1997, the veteran reported that he recently injured 
his back while sliding a 400 to 500 pound stacker, using a 
bar with awkward body mechanics.  The diagnosis was lumbar 
back strain; rule out disc disease.  A subsequent MRI 
examination in March 1997 contains an impression that the MRI 
showed a large herniated disc at the L5-S1 level, which was 
central and to the right.  Later private records in April 
1997 show an impression of disc herniation with bilateral 
radiculopathy, which was associated with the March 1997 work 
injury.     

The report of a February 1999 VA examination, which was noted 
as a medical records review only, discussed the veteran's 
medical history with respect to the low back claim.  The 
report contains a set of opinions based on the review, 
including  that the veteran's back problem was related to his 
work injury in 1997.  The examiner further opined that the 
veteran had some element of a low back strain from his 
previous injury as a basketball player prior to service.  The 
examiner opined that that injury was minimally aggravated 
with service activities on three occasions, but that 
examination at those times were all normal, and the veteran 
had no complaints at discharge.  The examiner concluded with 
an opinion that the veteran's current back complaints were 
not related in any way to his service activities, and that 
there was no evidence that service activities aggravated a 
pre-existing condition in the lower back beyond its normal 
progression; and that the veteran's current problem was not 
related in any way to his service time.  

In this case, the Board finds that the claim for service 
connection for a low back disorder is not well-grounded.  
There is no competent medical evidence of record that 
provides a nexus between the veteran's present low back 
disorder and his period of active service or any incident 
therein.  The record shows that the veteran has a present low 
back disorder.  In 1997 he was found to have a herniated disc 
at L5-S1 with extruded material; and an EMG at that time was 
positive for radiculopathy of the S1 nerve.  However, none of 
the competent evidence of record relates this disorder to 
service, either directly, or as related to any service-
connected disorder.  On the contrary, the medical record, 
including the February 1999 VA examination report discussed 
above, shows that this disorder has been associated with 
work-related injury sustained many years after service, in 
the late 1990's.

The Board also has considered whether the veteran is entitled 
to service-connection for a low back disorder on the basis of 
aggravation.  The Board notes that on entering service, the 
veteran reported a history of back injury, for which he had 
worn a brace.  On examination, the examiner noted scoliosis.  
During service, the veteran was seen on three occasions for 
complaints of back pain, which during the first visit the 
veteran noted was due to a preexisting back injury.  The 
Board finds that, based on this record of evidence, a low 
back strain disorder clearly and unmistakably existed prior 
to his entry into active duty, and is therefore not entitled 
to the presumption of soundness as to that disorder.  See 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  
 
When a condition is properly found to have been preexisting, 
either because it was noted at entry or because pre-existence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  The evidence shows that the veteran had a 
preexisting low back disorder on entry to service.  There are 
no indications in the clinical record of any measured 
worsening of the disability during service to constitute an 
increased disability.  The disorder was asymptomatic at the 
end of his military service.  

Moreover, none of the post-service clinical records contain 
competent evidence to show that there was a permanent 
increase in severity of any preexisting low back strain 
disorder during service.  Most recently, a VA examination 
(review of medical records only) report of February 1999, 
contains an opinion as discussed above, that the veteran had 
some element of a low back strain in service resulting from a 
preexisting injury.  The examiner opined that this low back 
strain was not aggravated beyond its normal progression 
during service, and was not related to any current back 
disorder.  There is no competent evidence to the contrary.

On the basis of the foregoing, the Board finds that the 
veteran's preexisting low back strain disorder did not 
increase in severity during service.  The Board notes in this 
regard, that to the extent that his preexisting low back 
strain disorder may have become temporarily symptomatic 
during service, as indicated by the veteran's clinic visits 
on three occasions, temporary flare-ups are not sufficient to 
be considered aggravation in service.  See Hunt v. Derwinski, 
1 Vet. App. 292, 197 (1991).  No competent medical evidence 
has been presented to show that the veteran's pre-service low 
back strain disorder increased in severity during service.  
Nor is there competent medical evidence to show that any 
current low back disorder is related to service or any 
incident therein.

Bilateral Foot Disorder

The veteran essentially claims that he has a bilateral foot 
disorder that was caused by basic training and then 
aggravated throughout service, and is thereby related to 
service.  A review of the veteran's service medical records 
reveals no evidence of any complaints, treatment, findings or 
diagnosis of a bilateral foot disorder during service.  
Further, the November 1970 discharge examination report 
contains a normal evaluation for the feet. 

After service, the record contains private and VA clinical 
records from November 1971, showing treatment for various 
conditions and complaints.  Post-service medical records show 
that the veteran underwent private surgical treatment in 
November 1971.  At that time he was diagnosed with osseous 
hypertrophy of the 2nd toe of the left foot, and he underwent 
an osteotomy of the 2nd metatarsal head of the left foot.

An August 1972 VA examination report contains a diagnosis of 
left foot dorsum post-operative scar with sole calluses.

Private medical records show that in March 1977 the veteran 
underwent osteotomies of the 2nd metatarsal shaft of the 
right foot and the 5th metatarsal head of the left foot; and 
in April 1986 underwent arthroplasty of the proximal 
interphalangeal joint of the 5th toe of the left foot in 
treatment for a hammertoe.

The clinical record has shown some diagnoses of bilateral 
foot disorders as described above.  None of the competent 
medical evidence of record, however, relates such claimed 
disorder to service or service-connected disability.  



Lymph Node Disorder

The veteran essentially claims that he has a lymph node 
disorder in the groin area, which was manifest a few times in 
service.  He stated that he ignored the condition, however, 
and did not seek treatment during service.  Although a review 
of the veteran's service medical records shows treatment for 
acute urethritis due to Gonococcus, there is no evidence of 
any complaints, treatment, findings or diagnosis of a lymph 
node disorder during service.  Further, the November 1970 
discharge examination report contains a normal evaluation for 
the skin and lymphatics.

After service, the record contains private and VA clinical 
records from November 1971, showing treatment for various 
conditions and complaints.  Post-service medical records do 
not show any evidence referable to the veteran's claimed 
lymph node disorder until more than four years after service.  
The report of a November 1971 private examination noted with 
respect to lymphatic system that there were "no palpable" 
findings.  That examination contains no referable diagnosis.  
An August 1972 VA examination report noted findings of no 
adenopathy or tender glands; and contains no pertinent 
diagnosis.  The first clinical evidence of a lymph node 
disorder is shown in private medical records of February 
1975.  At that time, the veteran was treated for a mass in 
the left inguinal area.  The post-operative diagnosis was 
abscess in the femoral area with a breakdown of a lymph node, 
etiology undetermined.  Proximate to that treatment, the 
veteran gave one history that the condition had been present 
for the past several years with recent enlargement; and he 
gave a subsequent history of onset many months before, with 
recent enlargement. 

The clinical record has shown a diagnosis of a lymph node 
disorder as discussed above.  None of the competent medical 
evidence of record, however, relates such claimed disorder to 
service or service-connected disability.  



Conclusion
  
In sum therefore, the veteran has submitted no medical or 
other competent evidence to relate to service any current low 
back disorder, bilateral foot disorder, or lymph node 
disorder.  Thus, these claims are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Therefore, the Board determines 
that the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for entitlement 
to service connection for a low back disorder, a bilateral 
foot disorder, or a lymph node disorder; and these claims 
must be denied on that basis.  

If the veteran were to rely solely on his own assertion, that 
he has a present low back disorder, bilateral foot disorder, 
or lymph node disorder, related to service or service-
connected disorder, any such lay opinion would be 
insufficient evidence to support these claims.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that lay 
persons are not competent to offer medical opinions). 

Under these circumstances, the Board determines that the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for either a low back disorder, a bilateral foot 
disorder, or a lymph node disorder; and the claims must be 
denied on that basis.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Morton v. West, 12 Vet. App. 
477 (1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a lymph node disorder 
is denied. 




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

